Case: 19-10049   Date Filed: 04/25/2019   Page: 1 of 3


                                                       [DO NOT PUBLISH]



           IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 19-10049
                        Non-Argument Calendar
                      ________________________

                   D.C. Docket No. 1:18-cv-05197-TCB



BRENDA J. BURCH,

                                                          Plaintiff-Appellant,

                                versus

WHEAT STREET TOWELS,
ERICA GILES,
Manager,
ERIC BORDERS,
CYNTHIA NIXON,

                                                       Defendants-Appellees.

                      ________________________

              Appeal from the United States District Court
                 for the Northern District of Georgia
                    ________________________

                            (April 25, 2019)
               Case: 19-10049      Date Filed: 04/25/2019    Page: 2 of 3


Before WILSON, WILLIAM PRYOR and HULL, Circuit Judges.

PER CURIAM:

      Brenda Burch appeals pro se the sua sponte dismissal of her amended

complaint. 28 U.S.C. § 1915(e)(2)(B)(ii). The district court ruled that Burch’s

original complaint “lack[ed] an arguable basis either in law or fact,” id., ordered

her to “file an amended complaint within twenty-one days that identifie[d] the

legal basis for her claim, facts supporting it, and a prayer for relief,” and warned

that her failure to do so would result in the dismissal of her complaint. After Burch

filed an amended complaint that contained the same deficiencies as her original

complaint, the district court dismissed it. We affirm.

      We review de novo the sua sponte dismissal of a complaint for failure to

state a claim. Alba v. Montford, 517 F.3d 1249, 1252 (11th Cir. 2008). A district

court must dismiss a complaint filed in forma pauperis if it fails to state a claim

upon which relief may be granted. 28 U.S.C. § 1915(e)(2)(B)(ii). Although pro se

pleadings are construed liberally and subject to less stringent standards than those

drafted by lawyers, Alba, 517 F.3d at 1252, a complaint must allege enough facts

“to state a claim to relief that is plausible on its face,” Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 570 (2007). A claim is facially plausible “when the

plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal,


                                            2
               Case: 19-10049     Date Filed: 04/25/2019    Page: 3 of 3


556 U.S. 662, 678 (2009). A plaintiff must allege “more than an unadorned, the-

defendant-unlawfully-harmed-me accusation.” Id.

      The district court did not err by dismissing Burch’s amended complaint.

Burch failed to comply with the instructions of the district court to “identify a legal

basis for the claims against Defendant; allege . . . jurisdiction; [or] allege proper

venue . . . .” Her two-page amended complaint consists of a single paragraph with

indecipherable run-on sentences. Burch’s amended complaint fails to allege her

relationship with or the location of any incident with any individual defendant. For

example, Burch alleges that “Miss Cynthia and Eric Border began their attacks on

Me,” but she fails to allege how she knows the named persons, what they did to

her, or where the “attacks” occurred. Burch also identifies no legal cause of action

against any individual defendant or a legal ground on which to invoke the subject-

matter jurisdiction of the district court. The district court correctly dismissed

Burch’s amended complaint for failure to state a claim. See 28 U.S.C.

§ 1915(e)(2)(B)(ii).

      AFFIRMED.




                                           3